Citation Nr: 1723649	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right lower extremity disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In March 2016, the Board remanded the claim for additional development and adjudicative action. 

The Veteran testified before the undersigned Veterans Law Judge at a January 2016 videoconference hearing and a transcript of that hearing is of record.

The issue was remanded for further development in March 2016 and December 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran did not have an additional disability involving her right leg, including thrombosis, as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment or as a result of an event not reasonably foreseeable.

2.  The competent evidence does not demonstrate any additional disability of the right lower extremity that was incurred as a result of her February 2007 fall incurred during her stress test at the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A § 1151 for a fall incurred during VA hospitalization have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  1151 Claim Right Lower Extremity

The Veteran is seeking entitlement to compensation under 38 U.S.C.A. § 1151 for a right lower extremity disability.  She has alleged that she injured her right leg after falling off a treadmill during a February 2007 stress test administered by VA when the staff controlling the treadmill increased rather than decreased its speed.

In order to warrant compensation under 38 U.S.C.A. § 1151, it must be demonstrated that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

For claims, as here, filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  In other words, the Veteran must show some degree of fault, and more specifically, that the proximate cause of the disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1).

With regard to the former element, it must be shown that VA's care, treatment, or examination caused an additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361 (c),(d) (2016).  Regarding the latter, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Informed consent is the freely-given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32 (c) (2016).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32 (d) (2016).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361 (d)(2) (2016).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).

Turning now to the relevant evidence in this case, a February 21, 1991 private treatment record from Dr. G.T. noted complaints of spells after a head injury where, in part, she could not move her legs or arms for several days.  A December 1998 examination for the SSA (Social Security Administration) noted complaints that her legs did not work right at times.  An October 1999 treatment record reflects that she went to the emergency room for leg pain.  A July 2004 treatment record notes that she fell off of a cliff and was diagnosed with chronic pain.  A December 2006 treatment record reflects complaints of intermittent numbness in the right leg.

A February 2007 treatment records reflects that she signed a consent form for a stress test.  (See February 2007 Written Consent).  She consulted her primary care provider the same month stating that her leg was swollen and that she has had pain since the stress test on February 13, 2007.  An April 2007 treatment record noted "pain since fall/no treadmills."  She was given a diagnosis of muscle strain or ligament strain.  In July 2007, she was given a provisional diagnosis of right leg weakness.  Treatment records post-February 2007 also reflect treatment from urgent care for right knee injuries after fall.  A July 2010 treatment record shows complaints of leg weakness.  An October 2011 x-ray showed mild degenerative changes of the right knee.

The Veteran was afforded a VA examination in April 2012.  The essentially examiner stated that there was no abnormal muscle and joints upon physical examination.  Therefore, there was no misdiagnosis or carelessness or negligence by the VA.  He noted that the Veteran had degenerative back with chronic problems and chronic hip degenerative changes with the etiology of each left to question as she has had multiple years of pain and multifactorial symptoms.

In December 2012, the Veteran's VA orthopedist, Dr. D.C., concluded that it was at least as likely as not that this right knee disability was the result of her February 2007 fall, unless she had any intervening trauma.  An MRI of the Veteran's right knee (apparently the first since her 2007 fall) showed a complex tear at the anterior horn body junction of the lateral meniscus.  

The Veteran had another VA medical examination in April 2016.  The examiner reviewed the entire claims file and diagnosed her with post-operative pain in the right knee.  The examiner opined that was less likely than not (less than 50% probability) that the right knee condition was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care or an event not reasonably foreseeable.  The examiner stated in review of multiple notes of multiple care providers on multiple visits for medical and psychological care between 2007 and 2015, the treatment was appropriate over the aforementioned years, without identifiable instance of fault on the part of the VA facility furnishing the care; or any event not reasonably foreseeable.  The examiner also noted any physical impairment caused by the condition.  It was noted; that her physical impairment of the right knee had range of motion from 0-90 degrees and that she was a complex chronic pain patient with multiple conditions, and an undetermined ability to follow through on post-operative rehabilitation.  The examiner concluded in stating there was no evidence that any current condition of the right lower extremity was caused by or aggravated by any fault, carelessness, negligence, or lack of skill by any VA personnel or facility.  Further, the examiner stated that that he/she could not find records or reports that would cause them to identify an additional disability resulting from carelessness, negligence, lack of skill or fault on part of attending VA personnel or failure on the part of VA to timely diagnose or properly treat the Veteran.

The VA examination dated on April 4, 2017 reflects that the examiner reviewed the entire claims file.  The diagnosis rendered was degenerative arthritis of the right knee.  The examiner opined that it was less likely than not (less than 50% probability) that her condition was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care or an event not reasonably foreseeable.  The examiner stated that her condition was likely aggravated due to frequent falls following her fall of 2007; however, there was no plausible fault or causation of her knee condition due to her fall off of the treadmill in 2007.  The examiner noted, in part, that her records reflect frequent falls so a fall on February 13, 2007 would be only one of multiple falls.  Thus her falling and knee pathology were more likely than not a result of multiple falls over time, without a single injury to her right knee over the above time span.

A lay statement from R. S. reflects, in part, that he drove her to the VA hospital in Portland for a stress test and that she complained that she had fallen off the treadmill during the test.  (July 2012 Written Statement).

When considering this collective body of evidence, the Board concludes that entitlement to § 1151 compensation for a disability of the right lower extremity has not been established.  Although the evidence confirms the Veteran was diagnosed with a right lower leg disability, the evidence fails to show that she had additional disability owing to VA's failure to properly run the treadmill.

None of the pertinent treatment records shows that VA was careless, negligent, lacked proper skill, erred in judgment, or had similar instance of fault in her treatment during and around that time.  To the contrary, all of the VA physicians that have reviewed the evidence in this case have come to the same conclusion, that being against the claim.  More importantly, her private positive medical nexus opinion was contingent upon "no intervening trauma," which the record reflects that she has intervening trauma prior to and post-February 2007 fall.

The April 2017 opinion was formulated after reviewing the relevant evidence, but, most importantly is supported by well-reasoned rationale, so is given great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As importantly, the opinions against the claim also are uncontradicted, in light of the intervening trauma.  Furthermore, the medical evidence of record suggests that her leg pain preexisted the February 2007 fall.  According to an October 1999 reflects that she went to the emergency room for leg pain.  A July 2004 treatment record reflects that she fell off of a cliff and was diagnosed with chronic pain.  A December 2006 treatment record reflects complaints of intermittent numbness in the right leg.  Therefore, evidence of current right lower extremity pain does not constitute evidence in support of her contention that the pain is related to a fall of February 2007. 

The overall evidence of record as discussed above weighs against a finding that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in treating the Veteran in February 2007.  The evidence also does not tend to show that the proximate cause of her right lower extremity disability was an event that was not reasonably foreseeable as a result of VA treatment.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the causation between VA care/treatment and any claimed disabilities pursuant to the provisions of 38 U.S.C.A. § 1151, falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran assertions therefore have no probative value in this critical respect.

For these reasons and bases, the preponderance of the evidence is against the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right lower leg disability.  And as the preponderance of the evidence is against her claim, the benefit-of-the-doubt rule does not apply, and her claim resultantly must be denied.  See 38 U.S.C.A §5107 (West 2014); 38 C.F.R. § 3.102 (2016).

II.  Duties to Notify and Assist

As to the claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a right lower extremity disability, VA's duty to notify was satisfied by a March 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Moreover, neither the Veteran nor her representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records are in the file as are the pertinent post service private treatment records.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the case was remanded in March 2016 and December 2016 for an opinion.  The resulting opinions were rendered by a medical professional following review of the claims file.  The examiners provided a detailed opinion that included a factual foundation and reasoned basis for the conclusions reached.  Therefore, the Board finds that the record as it now stands is adequate to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103 (West 2014); 38 C.F.R. § 3.159 (2016).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right lower extremity disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


